Exhibit 10.18

 

First Surgical Woodlands, L.P.

 

Management Agreement Addendum

 

THEMANAGEMENT AGREEMENT ADDENDUM (the “Agreement”) is executed and delivered
this 1st day of February 2012 by First Surgical Partners, L.L.C (the “General
Partner”) and First Surgical Woodlands, L.P. (the “Company”).

 

WHEREAS, the Company owns a multispecialty ambulatory surgical center in
Shenandoah, TX. (the “Center”); and

 

WHEREAS, the General Partner is the general partner of the Company; and

 

WHEREAS, the Company desires to retain the services of the General Partner to
assist the Company in managing, and conducting the day-to-day business and
services of the Center, and the General Partner desires to provide such
services, upon the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the foregoing and mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.DEFINITIONS

 





1.1           Certain Defined Terms – As used in this Agreement, the following
terms shall have the following meaning unless otherwise provided.

 



“Management Period” – The Term of this Agreement which is the period commencing
on the date this agreement is executed and ending as set forth hereafter in
Section 2.

 

“Company” – First Surgical Woodlands, L.P.

 

“Center” – The multi-specialty ambulatory surgery center located at 111 Vision
Park Blvd., Shenandoah, TX 77384.

 

“Physician Investors” – Those Physicians that are limited partners in the
Company.

 

1

 

Exhibit 10.18

 

2.GENERAL

 

2.1APPOINTMENT

 

The Company hereby appoints the General Partner, and the General Partner hereby
accepts such appointment, to act as the exclusive manager of the Center during
the Management Period pursuant to the provisions hereof and to carry out and
implement the desires and directions of the Company with respect to thereto.
While it is the intent of this Agreement to vest in the managing partner the
authority for all ordinary “day-to-day” management decisions (the “Day-to-Day”
Decisions), and not withstanding anything to the contrary elsewhere in this
Agreement, the Company reserves the right to make final policy decisions that
the Company feels will impact the overall performance of the Center or the
financial value of the Center. The Company and General partner agree that they
will act in good faith regarding management of the Center and the Company will
endeavor to assist the General Partner’s management, as needed, with effective
and efficient management of the Center.

 

During the Management Period, the General Partner shall devote appropriate time,
attention, efforts, abilities and energy to the business of the Center for
profit, benefit and advantage of the Company. The General Partner agrees to
perform its duties hereunder faithfully and loyally and to the best of his
abilities, and shall use commercially reasonable efforts to promote the business
of the Center, preserve the business and organization of the Center, keep
available to the Center the services of it’s employees, to preserve the business
relations of the Center with suppliers, distributors, patients and others and to
otherwise perform the Day-to-Day Decisions. The General Partner agrees that he
will not knowingly commit any act that might be reasonable be expected to injure
the business of the Center or members of the Company.

 

2.2Appointment as Attorney-in-Fact

 

The Company appoints the General Partner its attorney-in-fact with full power on
its behalf and in its name, or in the name of the Center, (a) to enter into
contracts relating to the operation of the Center, (b) to procure licenses,
permits, and other approvals relating to the operation of the Center, and (c) to
take any and all other actions necessary, appropriate or useful to the General
Partner in connection with the services provided pursuant to this Agreement.

 

2.3Authority and Control

 

The General Partner acknowledges that ultimate control of the business and
operations of the Center shall remain with Company, and that Company, by
entering into this Agreement, is not relinquishing any of the powers, duties and
responsibilities vested in it by law.

 

2

 

 

Exhibit 10.18

 

2.4Patient Referrals

 

It is not a purpose expressed or implied of this Agreement to induce or
encourage the referral of patients or the payment directly or indirectly of any
remuneration to Company in violation of applicable laws, rules or regulations.
The parties agree that the Management Fee set forth herein was arrived at
through arms-length negotiations and reflects to their knowledge the fair market
value of General Partner’s services hereunder.

 

2.5No Sharing of Professional Fees

 

Payment of the fees specified herein is not intended to be and shall not be
interpreted or construed as permitting General Partner to share in Company’s or
Physician Investor’s fees for medical services or any other services, but is
market value of the services provided by General Manager pursuant to this
Agreement.

 

2.6Term

 

This Agreement shall continue in force and effect for an initial period from
February 1, 2005 for five (5) years, and shall automatically renew for one
additional (2) year period on the 5th anniversary, and annually thereafter,
automatically renew for a (1) year period each anniversary date, unless
otherwise terminated in writing by either party pursuant to the terms hereof, or
until termination by mutual consent of both the General Partner and the Company
as hereinafter set forth.

 

2.7Termination

 

Notwithstanding anything to the contrary in the provisions of the foregoing
Section 2.6, early termination of this agreement may occur only pursuant to the
following provisions.

 

2.7.1Automatic Termination

 

This Agreement shall automatically terminate if either party shall file or have
filed against it a petition in bankruptcy or any petition seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or relief under the present or any future federal bankruptcy act or any similar
present or future applicable federal, state or other statue or law, or seeking
or consenting to acquiescing in the appointment of any trustee, receiver, or
liquidation of all or any substantial part of its properties and such filing
remains unresolved or is not dismissed within ninety (90) days.

 

3

 

 

Exhibit 10.18

 

2.7.2Termination by Regulatory Change

 

If there shall be a change in laws, regulations or general instructions, the
adoption of new legislation, or a change in any third party reimbursement
system, any of which materially affects the manner in which either party may
perform or be compensated for its services under this Agreement, the parties
shall immediately propose a new service arrangement or basis for compensation
for the services furnished pursuant to this Agreement. If such notice of new
service arrangement or basis for compensation is given, and if the Company and
the General Partner are unable within thirty (30) days thereafter to agree upon
a new service arrangement or basis for compensation, either party may terminate
this Agreement by providing the other party with written notice at least thirty
(30) days prior to the specified termination date.

 

2.7.3Termination for Cause

 

This Agreement may be terminated immediately by either party if either the
General Partner, the Company or the Physician Investors do any of the following:
(a) commit a material breach of fiduciary duty, fraud, misappropriation or
embezzlement involving the Company’s property or assets; (b) commit an
intentional wrongful act which materially impairs the goodwill or business of
the Company or causes material damage to the Company’s property, goodwill or
business; (c) commits a criminal act; or (d) acts with gross negligence. With
respect to the Physician Investors, any criminal acts or gross negligence
referenced in (c) and (d) above, must materially impair the goodwill or business
of the Company or cause damage to the Company or cause damage to the Company’s
property assets.

 

2.7.4Effects of Termination

 

Upon termination of this Agreement, as hereinabove provided, neither party shall
have any further obligations under this Agreement except for (i) obligations
accruing prior to the date of termination, including, without limitation,
payment of the Management Fee and all reasonable direct expenses relating to
services provided prior to the termination of this Agreement, and (ii)
obligations, promises, or covenants set forth in this Agreement that are
expressly made to extend beyond the Term, including, without limitation,
indemnity and confidentiality provision, which provisions shall survive the
expiration or termination of this Agreement. In addition, upon termination or
expiration of this Agreement, each party shall immediately deliver, or cause its
employees or agents to deliver, in good condition, all property in its
possession which belongs to the other party, ordinary wear and tear and damage
by any cause beyond the reasonable control of either party excepted.

 

4

 

 

Exhibit 10.18

 

3.ORGANIZATIONAL AND DEVELOPMENTAL SERVICES

 

3.1General Services

 

The General Partner shall render all services, direction advice, supervision and
assistance necessary to assure the Center adequately performs its ordinary and
usual Day-to-Day Services (“Day-to-Day Services”). These Day-to-Day Services
include, but are not limited to, acting as general agent on behalf of the
Company during the Center’s development and organization, and those services
specifically enumerated in this Section 3.

 

It is specifically agreed that purposes of this Agreement and the General
Partner duties and activities hereunder, to the extent that the General Partner,
in the performance of his duties hereunder, needs to provide to the Company or
the Center any goods, property, equipment or services of third parties then the
same shall be provided on an arm’s length basis at fair market value thereof.

 

3.2Bankers, Vendors and Third Party Financing

 

The General Partner shall deal directly with bankers, vendors, and other third
parties on behalf of the Company as necessary, to arrange any financing or
refinancing for the Center, but may not commit to any financing in excess of
$10,000.00 without the Physician Investors’ consent. Furthermore, the General
Partner shall act as the procurement agent in obtaining any and all appropriate
non-leased equipment and supplies for the Center.

 

3.3Permits and Licenses

 

The General Partner shall apply and maintain in full force and affect all
necessary licenses and permits required in connection with the operation of the
Center. All such licenses and permits shall be issued in the name of the
Company. The Company shall pay for the actual fees or expenses of any permits
and licenses.

 

3.4Other Services

 

The General Partner may retain legal counsel and other professional services on
behalf of the Company as reasonably necessary for the proper organization and
management of the Company. Any expenses of such third parties related to such
services shall be paid by the Company.

 

5

 

 

Exhibit 10.18

 

4.MANAGEMENT SERVICES

 

4.1General

 

Throughout the Management period, the General Partner shall, in accordance with
Section 3.1 hereof, render all services associated with the day-to-day operation
of the Center, including, but not limited to, the services described in this
Section 4.

 

4.2Management Fee

 

The Company shall pay General Partner for the services rendered under Sections 3
and 4 hereof, a monthly fee equal to a five (5%) percent of the “net monthly
collected revenues”, from the Centers’ cash collections, with said monthly fee
to be paid on the 15th day of each month following the month earned. For
purposes of this Section 4.2, “net monthly collected revenues” shall be defined
as gross revenue minus all patient allowances, discounts, fixed fee write downs
and bad debts, actually collected and deposited. Such fee shall not be payable
until the Center is actually in operation.

 

4.3Proration

 

In the event this Agreement is executed on a day other than the first day of the
calendar month or the center begins operations other than on the first day of a
calendar month, the monthly management fee payable hereunder shall be prorated
for such month.

 

4.4Reimbursement of Expenses

 

The Company shall reimburse the General Partner on a monthly basis for all
reasonable, direct, out-of-pocket expenses incurred in connection with the
services provided pursuant to this Agreement. The General Partner shall prepare
an itemization of such expenses on a monthly basis to be submitted to the
Company by the fifteenth (15th) day of the subsequent month. The Company shall
reimburse the General Partner for such properly documented expenses within ten
(10) days after receipt of such itemization.

 

4.5Staff

 

The General Partner, within the parameters of an guidelines established by the
Company, shall hire, train, promote, discharge, set the salary and benefit
levels, and supervise the work of the staff and all other employees of the
Center, all in the name of and on behalf of the Company. All of such employees,
including the Director of Nursing (“DON”) shall be employees of the Company and
shall be on the Company’s payroll, and the General Partner shall not be liable
to such employees for their wages, compensation or fringe benefits, as these
employees are direct employees of the Company, and as employees of the Company,
the Company is to be responsible for all Company employee salaries, benefits,
insurance, payroll taxes, ect.

 

6

 

 

Exhibit 10.18 

 

4.6Compliance with Laws and Representation

 

The General Partner shall strive to ensure compliance in all material respect
with applicable statutes, ordinances, laws, rules, regulations, orders, and
determinations affecting or issued in connection with the operation of the
Center and make arrangements for any compliance required thereby. Any fees or
expenses owed to third parties as a result of such compliance activities shall
be paid by the Company. In addition, the General Partner shall, solely in
connection with the management of the Center, employ attorneys and other
professional consultants to the extent reasonably necessary in the General
Partner’s judgment to protect the interest of the Company, the partners, and the
employees of the Company in matters relating to and including, without
limitation, EEOC claims, unemployment compensation claims, collection of past
due accounts, determination of property taxes and procurement of insurance. The
reasonable expense of said legal and other professional service shall be paid
for by the Company. Furthermore, unless otherwise directed by the managers, the
General Partner, at the Company’s expense shall protest or litigate to final
decision in any appropriate court or forum any violations, order, rule or
regulation adversely affecting the Center.

 

4.7Marketing

 

Commencing with the execution of this Agreement and continuing through the
Management Period, the General Partner shall supervise the design of and
implement a marketing program including preparation of marketing materials such
as brochures, media advertising materials, direct mail and press releases. The
Company will be consulted during the development of this program. The marketing
efforts of the General Partner shall include active solicitation of third party
managed care contracts, such as PPO’s and HMO’s.

 

4.8Accounting

 

The General Partner shall coordinate all accounting functions through a licensed
CPA. The CPA will engage to review the financial records on a quarterly basis.
The CPA’s reports shall be provided to the Physician Investors when completed.

 



7

 



 

Exhibit 10.18

 

4.9Insurance

 

The General Partner shall acquire and maintain for the Company, at the Company’s
expense and in the Company’s name, insurance of such kinds, including general,
liability, property and other necessary insurance coverage, as the Company will
require and are usually maintained by entities with businesses similar to the
Center in such amounts as reasonably deemed sufficient by the Company; provided,
however, that all physicians on the Center’s medical staff shall be required by
the Center’s Medical Staff Bylaws to obtain and maintain at all times their own
malpractice insurance. The Company and the General Partner agree that such
insurance shall be maintained with companies and through brokers offering the
necessary coverage at the lowest cost.

 

4.10Bank Accounts and Flow of Funding

 

This Agreement contemplates that the flow of funds received and disbursed in
connection with the operation of the Center shall be conducted through and
controlled by a system of accounts established by agreement of the Company and
the General Partner. The Company shall, if necessary, establish such bank or
other deposit accounts as the Company and the General Partner shall mutually
agree are necessary for the efficient operation of the Center and control of the
flow of funds received and disbursed in connection with such operation, in the
Company’s name at a bank or other financial institution mutually agreed upon by
the Company and the General Partner. Any disbursement over $20,000 shall require
two (2) signatures, one signature from an authorized Company designee and one
from the General Partner.

 

4.11Vendor’s Contracts

 

The General Partner shall enter into contracts covering the ordinary day-to-day
business of the Center, as reasonably necessary, and maintain existing contracts
assuring that these contracts are in the name of, and at the expense of the
Company. These contracts shall include but not be limited to all electricity,
gas, water, telephone, cleaning services, air-conditioning maintainace, and
other necessary utilities or services, and purchase of materials and supplies in
the name of, for the account of, the Company which are appropriate for the
operation of the Center.

 

4.12Repairs and Maintenance

 

The General Partner shall arrange for the making or installing at the Company’s
expense and in the name of the Company, at competitive costs, such alterations,
repairs, decorations and/or replacements of any non-leased equipment, deemed
reasonable and necessary by the General Partner and the Company.

 

8

 

 

4.13Billing and Collecting

 

General partner shall be responsible, on behalf of the Company and as its agent,
for billing and collecting payments for all Center related services, services
rendered by the Center to its patients (including collections from Medicare,
Medicaid, insurance companies, HMOs, PPOs, and other third-party payors), with
all such billing and collecting to be done in the name of the Center. General
Partner shall maintain complete and accurate records of all fees, chages and
billings of all services contemplated hereby. A schedule of fees for all of the
Center’s charges shall be proposed by the General Partner with the approval of
the Company. The General Partner shall comply with all applicable laws and
regulations; and all applicable rules and regulations of insurance companies and
other third-party payors in discharging its duties to bill and collect payments
hereunder.

 

4.14Information Systems

 

The General Partner shall supervise and manage the use of all software and/or
hardware for the management information system utilized in the operations of the
Center, provide modifications, enhancements and upgrades and provide new
hardware and/or software to the extent reasonably necessary or appropriate and
as approved by the Company.

 

4.15License of the Center’s and the Company’s Name and Logo

 

The Company hereby grants to the General Partner the nonexclusive right,
license, and privilege to use the Center’s and Company’s name and logo alone or
with the corporate name of the General Partner during the Term and subject to
the terms and conditions of this Agreement. The General Partner may include its
name and the name of the Company and/or the Center on any letterhead,
professional announcements, private placements, public offerings, and the like
relating to the Center.

 

4.16No Practice of Medicine by Manager

 

The General Partner shall have and exercise absolutely no control or supervision
over the provision of medical services or the practice of medicine for patients
at the Center.

 

5.OWNERSHIP AND INSPECTION OF RECORDS

 

5.1Patient Records

 

At all times during and after the Term of this Agreement, all patient medical
records shall be and remain the sole property of the Company. To the extent
permitted by law, the General Partner shall be permitted to retain copies of
such records, at its expense upon termination of this Agreement. The parties
acknowledge that the Center is a “covered entity” as that term is defined by the
Privacy and Security regulations promulgated pursuant to the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”). As such, the General
Partner agrees to comply with the terms of the Business Associate Addendum
attached hereto as Addendum A and incorporated herein by reference.

 

9

 

 

Exhibit 10.18

 

5.2Manager Business Records

 

At all times during and after the Term of this Agreement, all business records
and information, including all books of account and general administrative
records and all information generated under or contained in the management
information system relating to the business activities of the General Partner
shall be and remain the sole property of the General Partner.

 

5.3Inspections

 

The Company shall, during and after the term of this agreement, make available
to the General Partner for inspection by its authorized representatives, during
regular business hours, at the principal place of business of the Company, any
Center records determined by the General Partner to be necessary to perform its
services and carry out its responsibilities hereunder or necessary for the
defense of any legal or administrative claim or action relating to said records.

 

6.MISCELLANEOUS

 

6.1Notices

 

All notices, requests, demands or other communications pursuant to this
Agreement or contemplated hereby shall be in writing and shall be deemed to have
been given when personally delivered or if mailed, by registered or certified US
Mail, postage prepaid, return receipt requested three (3) days after such
mailing to the parties at the addresses set forth below. Any party may change
the address to which such notices are giving by giving notice in the manner
provided herein.

 

Notice to the Company shall be addressed as follows:

 

Dr. David Tomaszek

111 Vision Park Blvd.

Shenandoah, TX 77384

 

Notice to the General Partner shall be addressed as follows:

 

Tony Rotondo

411 First Street

Bellaire, TX 77401

 

10

 

 

Exhibit 10.18 

 

6.2Entire Agreement

 

This agreement represents the entire agreement between the parties hereto and
all prior understandings and agreements are hereby merged into this Agreement.
This Agreement may not be modified except by an instrument in witting signed by
the parties hereto.

 

6.3Binding Effect

 

This Agreement shall insure to the benefit of and are binding upon the parties
hereto and their respected heirs, representatives, successors and permitted
assigns.

 

6.4Severability

 

If any of the provisions of this Agreement shall be constructed to be illegal or
invalid, such construction shall nor affect the legality or validity of any of
the other provisions hereof and the illegal or invalid provisions hereof shall
be deemed stricken and deleted herefrom to the same extent as if never herein
but all other provisions hereof shall remain in full force and effect.

 

6.5Captions

 

The captions of various provisions of this Agreement are inserted for conveniece
only, and are in no way to be construed as part of this Agreement or as
limitation of the scope of the particular provisions to which they refer.

 

6.6Assignability

 

This Agreement may not be assigned by either party hereto without the prior
written consent of the other party.

 

6.7Attorney’s Fees

 

The prevailing party in any action arising under this Agreement may recover
reasonable attorney’s fees and costs from the non-prevailing party.

 

6.8Compliance with Laws

 

The intent of the parties is to conduct their relationship in full compliance
with all applicable laws including, but not limited to, the Anti-Kickback
Statute, the Stark Laws and any applicable fraud and abuse provisions. Not
withstanding any unanticipated effect of any of the provisions herein, neither
party will intentionally conduct itself under the terms of this Agreement in a
manner which violates any laws.

 

11

 

 

Exhibit 10.18 

 

6.9Access to Books and Records of Subcontractor

 

Upon the written request of the Secretary of Health and Human Services or the
Comptroller General or any of their duly authorized representatives, the General
Partner will make available those contracts, books, documents, and records
necessary to verify the nature and extent of the costs of providing services
under this Agreement. Such inspection shall be available up to four (4) years
after the rendering of such services. If the General Partner carries out any of
the duties of this Agreement through a subcontract with a value of $10,000 or
more over a 12-month period with a related individual or organization, the
General Partner agrees to include this requirement in any such subcontract. This
section is included pursuant to and is governed by the requirements of Public
Law 96-499, Sec. 952 (Sec. 1861(v)(1)(i) of the Social Security Act) and the
regulations promulgated thereunder. No attorney-client, accountant-client or
other legal privilege will be deemed to have been waived by the General Partner
or the Company by virtue of this Agreement.

 

(Remainder of Page Intentionally Left Blank – Signature Page Follows)

 

12

 

 

Exhibit 10.18

 

In WITNESS WHEREOF, the parties have caused this instrument to be executed on
the day and year first written above.

 

  First Surgical Partners, L.L.C.       By:  /s/Tony Rotondo   Name:  Tony
Rotondo   Title:    General Partner       First Surgical Woodlands, L.P.      
By:   /s/David Tomaszek, MD   Name: David Tomaszek M.D.   Title:  Medical
Director

 



13

 

